DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 28 April 2021. Presently, Claims 1-5, 7-15, and 17-21 remain pending and are examined on the merits.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on February 2, 2018. It is noted, however, that applicant has not filed a certified copy of the Korean Patent Application No. 10-2018-0013432, as required by 37 CFR 1.55.
Response to Arguments
	The Applicant’s Remarks filed 04/28/2021 is hereby acknowledged.	
In the Remarks, the Applicant sets forth the following non-persuasive arguments:
(A)  On Page 8, “Applicant submits present claim 10 is fully supported by at least paragraphs [0103-0107] of the published application.”
(B)  On Pages 9 and 10, “Applicant submits that any combination of T. Koga et al., Sasaki ‘111, and You et al. fail to disclose at least the feature (emphasis added) “wherein the processor is further configured to transmit a difference between the first Doppler data and the second Doppler data to the display, and wherein the display is further configured to display the first resulting image based on the difference between the first Doppler data and the second Doppler data….You et al. disclose generating second Doppler data from first Doppler data based on a result of comparing a first position of a sound marker on a screen with a reference 
With regard to Argument (A), the Examiner respectfully disagrees.  Newly amended Claim 10 recites, in part, “obtaining a valve signal of the heart from the second Doppler data; and adding the valve signal of the heart to the first Doppler data to obtain the first resulting image.”  Upon a review of cited paragraphs [0103-0107] of the published application, one of ordinary skill in the art would recognize that the Applicant discloses in Figs. 9A-9C that a click signal may be used to detect a valve signal, however, as admitted by the Applicant, since the click signal is not clearly identified, it may not be easy to clearly provide a valve signal to the user.  Said valve signal can allegedly be extracted from a blood flow image and provided to the user.  Figs. 9A and 9B illustrate a first and second image obtained from first and second Doppler data, respectively.  Processor 420 obtains the feature extraction image from the first image of Fig. 9A and the second image of Fig. 9B and obtains a first resulting image (Fig. 9D) by adding the feature extraction image of Fig. 9C to the first or second image.  As best understood by the Examiner, it remains unclear how the Applicant derives the claimed valve signal or feature 
With regard to Argument (B), the Examiner respectfully disagrees.  The Applicant is invited to appreciate the broadness/breadth of the limitation “Doppler data”.  More specifically, Doppler data does not inherently imply or connote Doppler image data, as the Applicant appears to impute/imply, but may also broadly and reasonably be considered/interpreted to comprise any data that is related to Doppler imaging.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, the present application specifically claims that a difference between the first Doppler data and the second Doppler data transmitted and the first resulting image is displayed based on the difference between the first Doppler data and the second Doppler data. The Examiner concedes that applied T. Koga et al. and Sasaki ‘111 do not provide a clear disclosure of such feature.  However, as set forth below, Yang et al. (US 20160183918) does teach this limitation.  More specifically, while You et al. teach generating second Doppler data from first Doppler data based on a result of comparing (i.e., difference) a first position of a sound marker on a screen with a reference position, said marker and reference positions may broadly and reasonably be interpreted as Doppler “data” because they are related to the generated first Doppler data.  Accordingly, the Applicant’s argument is found to be non-persuasive and the rejection deemed proper.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to Claim 10, it is unclear how the Applicant derives the claimed valve signal from the second Doppler data.  The Applicant directs the Office to Para. [0103-0107] for support/description, however, as explained above in the Response to Arguments, it does not appear that adequate written description has been provided for the limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 7-12, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over T. Koga et al. ., “A new and simple Doppler method for measurement of fetal cardiac isovolumetric contraction time”, Ultrasound Obstetrics and Gynecology, vol. 18 (2001):, pg. 264-267, and in view of Sasaki (US 20130006111) and Yang et al. (US 20160183918).
Regarding claim 1, T. Koga et al. (pg. 265-266) discloses a method of operating an ultrasound diagnosis apparatus for performing diagnosis with respect to a heart of a fetus, the method comprising:
transmitting an ultrasound signal to the heart of the fetus and receiving an echo signal reflected from the heart (pg. 265, left column, para. 4 (left), lines 8-14, “Methods”: “The continuous-wave ultrasound transducer…was then held manually against the mother’s abdomen, directing the transmitting beam along the axis of the fetal heart.”); and
displaying signals obtained based on the first Doppler data and the second Doppler data (Fig. 5; pg. 266, para. 1 (left), lines 6-7, “Results”).
However, T. Koga et al. fails to teach acquiring first Doppler data and second Doppler data respectively with respect to first and second setting ranges by using the echo signal, displaying a first resulting image obtained based on the first Doppler data and the second Doppler data, and wherein the displaying of the first resulting image comprises: transmitting a difference between the first Doppler data and the second Doppler data to a display; and displaying the first resulting image based on the difference between the first Doppler data and the second Doppler data.

It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by acquiring first Doppler data and second Doppler data respectively with respect to first and second setting ranges by using the echo signal, as taught by Sasaki ‘111, in order to obtain two sets of information about the heart and determine the presence/absence of any abnormalities (Para. [0003]-[0004]).
	Sasaki ‘111 further teaches (Fig. 3) transmitting a combination of the first Doppler data and the second Doppler data to a display; and displaying the first resulting image based on the combination (i.e. superimposition) of the first Doppler data and the second Doppler data (“The apparatus generates a superimposed image of the blood flow Doppler waveform and the tissue Doppler waveform while making them temporally match each other along the time axis (step Sa7). The display unit 16 displays the generated superimposed image with the first velocity display scale for the blood flow waveform, and with the second velocity display scale for the tissue Doppler waveform (step Sa8).” (Para. [0064])).

	However, T. Koga et al. and Sasaki ‘111 both fail to teach that the combination specifically shows a difference between the first Doppler data and second Doppler data.
	In an analogous ultrasound field of endeavor, Yang et al. teach that the combination or comparison of the first and second Doppler data is specifically a difference and a first resulting image is displayed based on the difference between the first Doppler data and the second Doppler data (“…a Doppler processor 1214 may extract Doppler components from ultrasound data, and the image generator 1220 may generate a Doppler image indicating a movement of an object as colors or waveforms based on the extracted Doppler components.” (Para. [0053]), “…the controller 420 of the ultrasound diagnosis apparatus 400 may compare first Doppler spectrum data corresponding to acquired ultrasound Doppler data with second Doppler spectrum data corresponding to reference ultrasound data, thereby generating a wearable signal based on a difference between values of the first and second Doppler spectrum data.” (Para. [0099]), “A third graph 620 is created by comparing the first and second graphs 600 and 610 with each other. For example, the third graph 620 may be created based on the differences between the at least one peak value in the first graph 600 and the at least one peak value in the second graph 610.” (Para. [0102]), “The ultrasound diagnosis apparatus 400 may also generate new elastography data having a color corresponding to a difference between stiffness values of regions in the 
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. in view of Sasaki ‘111, by specifically teaching that the combination or comparison of the first and second Doppler data is specifically a difference, as taught by Yang et al., in order to allow a user to easily determine a status of an object based on the displayed difference (Para. [0026]).
Regarding claim 2, modified T. Koga et al. teaches the method set forth above, but fails to teach that the first Doppler data is data regarding blood flow of the heart, and the second Doppler data is data regarding valves of the heart. 
	In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches that the first Doppler data is data regarding blood flow of the heart, and the second Doppler data is data regarding valves of the heart (“… The wall filter 46 removes a second Doppler signal (to be referred to as a tissue Doppler signal hereinafter) corresponding to a velocity attributed to the motion of a blood vessel wall, cardiac valve, or the like from an output from the SH circuit 44 to extract a first Doppler signal (to be referred to as a blood flow Doppler signal hereinafter) attributed to a blood flow” Para. [0039]). It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by teaching first Doppler data related to blood flow and second Doppler data related to valves of the heart, as taught by Sasaki ‘111, in order to obtain two sets of information about the heart and determine the presence/absence of any abnormalities (Para. [0003]-[0004]).
Regarding claim 7, modified T. Koga et al. teaches the method set forth above, but fails to teach that the displaying of the first resulting image comprises:

generating feature extraction data representing properties of the heart, based on the first image data and the second image data.
In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches generating the first image data and second image data respectively based on the first Doppler data and the second Doppler data (“…The image generation unit is configured to generate a first Doppler image based on the first Doppler signal and generate a second Doppler image based on the second Doppler signal” Para. [0024]). Sasaki ‘111 also teaches generating feature extraction data representing properties of the heart, based on the first image data and the second image data showing that there is a blood flow Doppler extraction filter and a tissue Doppler extraction filter. The two extracted waveforms are superimposed on one another and the image is displayed (“…the filter change unit 39 changes the filter characteristics of the variable filter 45 from the blood flow Doppler extraction filter to the tissue Doppler extraction filter (step Sb7). The Doppler signal generation unit 26 generates a tissue Doppler waveform based on the reception signal stored in the storage unit 34 (step Sb8). The tissue Doppler waveform generated by the processing in step Sb8 is a tissue Doppler waveform after the input of the freeze instruction. Note that the processing in step Sb8 may generate tissue Doppler waveforms before and after freeze operation. The apparatus generates a superimposed image by superimposing the generated tissue Doppler waveform on the blood flow Doppler waveform with the second velocity display scale. The display unit 16 displays the generated superimposed image (step Sb9) Para. [0093]). 
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by generating first image data and second image data respectively based on the first 
Regarding claim 8, modified T. Koga et al. teaches the method set forth above but fail to teach that the first resulting image depicts the properties of the heart provided by the feature extraction data. 
In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches (Fig. 4 and 5) that the first resulting image depicts the properties of the heart provided by the feature extraction data (“…a superimposed image by superimposing a tissue Doppler waveform (dotted line) on a blood vessel Doppler waveform while making them temporally match each other along the time axis.” (Para. [0066])). The superimposed image shown in Fig. 5 shows the blood flow velocity features along with the tissue features.
It would be obvious to one skilled in the art before the effective filing date to further modify T. Koga et al. by having the first resulting image depict the properties of the heart provided by the feature extraction data, as taught by Sasaki ‘111, the feature extraction data and the superimposition can help identify any irregularity and its particular indices (Para. [0076]).
Regarding claim 9, T. Koga et al. (pg. 266-267) discloses that the first and second setting ranges each include a range of a magnitude of a signal (Fig. 5; pg. 266, para. 1 (left), lines 2-6, “Results”) and wherein the first and second Doppler data are each data in which the magnitude of the signal is within a predetermined range. T. Koga et al. gives the setting range in the magnitude of a signal by stating the raw signal was divided into 5 frequency ranges, 250-375, 
	However, T. Koga fails to teach first and second Doppler data, a range of velocity of blood flow, and the velocity blood flow within a predetermined range. 
	In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches a Doppler generation unit (26) that is able to generate first and second Doppler signals (“…The Doppler signal generation unit is configured to generate a first Doppler signal and a second Doppler signal based on the reception signal…” Para. [0024]). Sasaki ‘111 teaches a range of velocity of blood flow for both Doppler signals (“The velocity display scale determination unit is configured to determine a first velocity display scale based on a velocity distribution range for the first Doppler signal and determine a second velocity display scale based on a velocity distribution range for the second Doppler signal (Para. [0024])). Lastly, Sasaki ‘111 also teaches (Fig. 5 and 6) the velocity blood flow for the signal is within a predetermined range (“The blood vessel Doppler waveform in FIG. 5 is displayed with the first velocity display scale. The ordinate on the right side of the superimposed image in FIG. 5 is an axis representing the velocity concerning the blood flow Doppler waveform. The ordinate on the left side of the superimposed image in FIG. 6 is an axis representing the velocity concerning the tissue Doppler waveform. The upper limit of the first velocity display scale is 40 cm/s. The tissue Doppler waveform in FIG. 5 is displayed with the second velocity display scale. The upper limit of the second velocity display scale is 5 cm/s.” Para. [0066]). The upper limit is given for both the first and second velocity scales which implies that there is a lower limit for the scales, and further indicating the predetermined range. 
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by including first and second Doppler data, a range of velocity of blood flow, and the 
Regarding claim 10, T. Koga et al. teaches the method and device set forth above, but fails to teach obtaining a valve signal of the heart from the second Doppler data; and adding the valve signal of the heart to the first Doppler data to obtain the first resulting image.
In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches (Fig. 3) obtaining a valve signal of the heart from the second Doppler data (“The wall filter 46 removes a second Doppler signal (to be referred to as a tissue Doppler signal hereinafter) corresponding to a velocity attributed to the motion of a blood vessel wall, cardiac valve, or the like…” (Para . [0039])) ; and adding the valve signal of the heart to the first Doppler data to obtain the first resulting image (“The apparatus generates a superimposed image of the blood flow Doppler waveform and the tissue Doppler waveform while making them temporally match each other along the time axis (step Sa7). The display unit 16 displays the generated superimposed image with the first velocity display scale for the blood flow waveform, and with the second velocity display scale for the tissue Doppler waveform (step Sa8).” (Para. [0064])). Fig. 3 of Sasaki shows a method for the processing of superimposing and displaying a tissue Doppler waveform on a blood flow Doppler waveform with different velocity display scales.
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by obtaining a valve signal of the heart from the second Doppler data; and adding the valve signal of the heart to the first Doppler data to obtain the first resulting image, as taught by Sasaki ‘111, because it will allow the user to easily observe displayed images and improve examination efficiency (Para. [0128]).
Regarding claim 11, modified T. Koga et al. discloses the method set forth above, but fails to teach an ultrasound diagnosis apparatus for performing diagnosis. T. Koga et al. teach the use of an apparatus with respect to the heart of a fetus, however, the use of the apparatus with respect to the heart of a fetus specifically is intended use. The apparatus mention below taught by Sasaki ‘111 is capable of performing that same action.
In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches (Fig. 1) an ultrasound diagnosis apparatus for performing diagnosis, the ultrasound diagnosis apparatus comprising:
a probe (10) configured to transmit an ultrasound signal (ultrasonic transmission unit 20) to the heart of the fetus and receive an echo signal (ultrasonic reception unit 22) reflected from the heart;
a processor (image generation unit 28) configured to respectively acquire first Doppler data and second Doppler data. The image generation unit performs mapping processing and interpolation processing (Para. [0046]-[0047]). (“…The image generation unit is configured to generate a first Doppler image based on the first Doppler signal and generate a second Doppler image based on the second Doppler signal” Para. [0024]). Sasaki ‘111 also teaches first and second setting ranges; the first range corresponds to the first Doppler signal and the second setting range corresponds to the second Doppler signal (“…The Doppler signal generation unit is configured to generate a first Doppler signal and a second Doppler signal based on the reception signal… The velocity display scale determination unit is configured to determine a first velocity display scale based on a velocity distribution range for the first Doppler signal and determine a second velocity display scale based on a velocity distribution range for the second Doppler signal (Para. [0024]));and

wherein the processor is further configured to transmit a combination of the first Doppler data and the second Doppler data to the display (“The apparatus generates a superimposed image of the blood flow Doppler waveform and the tissue Doppler waveform while making them temporally match each other along the time axis (step Sa7).” (Para. [0064])), and
wherein the display is further configured to display the first resulting image based on the combination of the first Doppler data and the second Doppler data (The display unit 16 displays the generated superimposed image with the first velocity display scale for the blood flow waveform, and with the second velocity display scale for the tissue Doppler waveform (step Sa8).” (Para. [0064])).
It would be obvious to one skilled in the art before the effective filing date to further modify T. Koga et al. by transmitting a combination of the first Doppler data and the second Doppler data to a display; and displaying the first resulting image based on the combination (i.e. superimposition) of the first Doppler data and the second Doppler data, as taught by Sasaki ‘111, because the superimposition can help identify any irregularity and its particular indices (Para. [0076]).
	However, T. Koga et al. and Sasaki ‘111 both fail to teach that the combination specifically shows a difference between the first Doppler data and second Doppler data.

It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. in view of Sasaki ‘111, by specifically teaching that the combination or comparison of the first and second Doppler data is specifically a difference, as taught by Yang et al., in order to allow a user to easily determine a status of an object based on the displayed difference (Para. [0026]).
Regarding claim 12, modified T. Koga et al. teaches the method and device set forth above, but fails to teach that the first Doppler data is data regarding blood flow of the heart, and the second Doppler data is data regarding valves of the heart. 
	In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches that the first Doppler data is data regarding blood flow of the heart, and the second Doppler data is data regarding valves of the heart (“… The wall filter 46 removes a second Doppler signal (to be referred to as a tissue Doppler signal hereinafter) corresponding to a velocity attributed to the motion of a blood vessel wall, cardiac valve, or the like from an output from the SH circuit 44 to extract a first Doppler signal (to be referred to as a blood flow Doppler signal hereinafter) attributed to a blood flow” Para. [0039]). 
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by teaching first Doppler data related to blood flow and second Doppler data related to valves of the heart, as taught by Sasaki ‘111, in order to obtain two sets of information about the heart and determine the presence/absence of any abnormalities (Para. [0003]-[0004]).
Regarding claim 17, modified T. Koga et al. teaches the method and device set forth above, but fails to teach that the processor is further configured to respectively generate first image data and second image data respectively based on the first Doppler data and the second Doppler data; and generate feature extraction data representing properties of the heart, based on the first image data and the second image data.
In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches generating the first image data and second image data respectively based on the first Doppler data and the second Doppler data (“…The image generation unit is configured to generate a first Doppler image based on the first Doppler signal and generate a second Doppler image based on the second 
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by generating first image data and second image data respectively based on the first Doppler data and the second Doppler data; and generating feature extraction data representing properties of the heart, based on the first image data and the second image data, as taught by Sasaki ‘111, because the feature extraction data and the superimposition can help identify any irregularity and its particular indices (Para. [0076]).
Regarding claim 18, modified T. Koga et al. teaches the method and device set forth above but fail to teach that the display is further configured to display the first resulting image such that the properties of the heart from the feature extraction data are depicted. 
In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches (Fig. 4 and 5) that the first resulting image depicts the properties of the heart provided by the feature extraction data (“…a superimposed image by superimposing a tissue Doppler waveform (dotted line) on a blood vessel Doppler waveform while making them temporally match each other along the time axis.” (Para. [0066])). The superimposed image shown in Fig. 5 shows the blood flow velocity features along with the tissue features.
It would be obvious to one skilled in the art before the effective filing date to further modify the display of modified T. Koga et al. by having the first resulting image depict the properties of the heart provided by the feature extraction data, as taught by Sasaki ‘111, the feature extraction data and the superimposition can help identify any irregularity and its particular indices (Para. [0076]).
	Regarding claim 19, T. Koga et al. (pg. 266-267) discloses that the first and second setting ranges each include a range of a magnitude of a signal (Fig. 5; pg. 266, para. 1 (left), lines 2-6, “Results”) and wherein the data are each data in which the magnitude of the signal is within a predetermined range. T. Koga et al. gives the setting range in the magnitude of a signal by stating the raw signal was divided into 5 frequency ranges, 250-375, 375-500, 500-750, 750-1000, and 1000-1500Hz (pg. 265, para. 2, lines 5-6, Methods). The data was shown to be acquired within the magnitude range as well (pg. 264, left, para. 3, Results).
	However, T. Koga fails to teach first and second Doppler data, a range of velocity of blood flow, and the velocity blood flow within a predetermined range. 

	It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by including first and second Doppler data, a range of velocity of blood flow, and the velocity blood flow within a predetermined range, as taught by Sasaki ‘111, in order to show the difference in blood flow velocities and determine the presence/absence of any abnormalities (Para. [0003]-[0004]).
Regarding claim 20, T. Koga et al. teaches the method and device set forth above, including the processor (pg. 266, Fig. 4, filtering application, digital processor). 
However, T. Koga et al. fails to teach that the processor is further configured to obtain a valve signal of the heart from the second Doppler data; and add the valve signal of the heart to the first Doppler data to obtain the first resulting image.
In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches (Fig. 3) obtaining a valve signal of the heart from the second Doppler data (“The wall filter 46 removes a second Doppler signal (to be referred to as a tissue Doppler signal hereinafter) corresponding to a velocity attributed to the motion of a blood vessel wall, cardiac valve, or the like…” (Para . [0039])) ; and adding the valve signal of the heart to the first Doppler data to obtain the first resulting image (“The apparatus generates a superimposed image of the blood flow Doppler waveform and the tissue Doppler waveform while making them temporally match each other along the time axis (step Sa7). The display unit 16 displays the generated superimposed image with the first velocity display scale for the blood flow waveform, and with the second velocity display scale for the tissue Doppler waveform (step Sa8).” (Para. [0064])). Fig. 3 of Sasaki shows a method for the processing of superimposing and displaying a tissue Doppler waveform on a blood flow Doppler waveform with different velocity display scales.
It would be obvious to one skilled in the art before the effective filing date to modify the processor T. Koga et al. by obtaining a valve signal of the heart from the second Doppler data; and adding the valve signal of the heart to the first Doppler data to obtain the first resulting image, as taught by Sasaki ‘111, because it will allow the user to easily observe displayed images and improve examination efficiency (Para. [0128]).
Regarding claim 21, modified T. Koga et al. teaches the method and device set forth above, including transmitting an ultrasound signal to the heart of the fetus and receiving an echo signal reflected from the heart (pg. 265, left column, para. 4 (left), lines 8-14, “Methods”: “The continuous-wave ultrasound transducer…was then held manually against the mother’s abdomen, directing the transmitting beam along the axis of the fetal heart.”); and
displaying signals obtained based on the first Doppler data and the second Doppler data (Fig. 5; pg. 266, para. 1 (left), lines 6-7, “Results”).
However, T. Koga et al. fails to teach acquiring first Doppler data and second Doppler data respectively with respect to first and second setting ranges by using the echo signal, displaying a first resulting image obtained based on the first Doppler data and the second Doppler data, and wherein the displaying of the first resulting image comprises: transmitting a difference between the first Doppler data and the second Doppler data to a display; and displaying the first resulting image based on the difference between the first Doppler data and the second Doppler data.
In an analogous ultrasound field of endeavor, Sasaki ‘111 teaches acquiring first Doppler data and second Doppler data respectively with respect to first and second setting ranges by using the echo signal. Sasaki ’111 teaches a Doppler generation unit (26) that is able to generate first and second Doppler signals. Sasaki ‘111 also teaches first and second setting ranges; the first range corresponds to the first Doppler signal and the second setting range corresponds to the second Doppler signal (“…The Doppler signal generation unit is configured to generate a first Doppler signal and a second Doppler signal based on the reception signal… The velocity display scale determination unit is configured to determine a first velocity display scale based on a 
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. by acquiring first Doppler data and second Doppler data respectively with respect to first and second setting ranges by using the echo signal, as taught by Sasaki ‘111, in order to obtain two sets of information about the heart and determine the presence/absence of any abnormalities (Para. [0003]-[0004]).
	Sasaki ‘111 further teaches (Fig. 3) transmitting a combination of the first Doppler data and the second Doppler data to a display; and displaying the first resulting image based on the combination (i.e. superimposition) of the first Doppler data and the second Doppler data (“The apparatus generates a superimposed image of the blood flow Doppler waveform and the tissue Doppler waveform while making them temporally match each other along the time axis (step Sa7). The display unit 16 displays the generated superimposed image with the first velocity display scale for the blood flow waveform, and with the second velocity display scale for the tissue Doppler waveform (step Sa8).” (Para. [0064])).
	It would be obvious to one skilled in the art before the effective filing date to further modify T. Koga et al. by transmitting a combination of the first Doppler data and the second Doppler data to a display; and displaying the first resulting image based on the combination (i.e. superimposition) of the first Doppler data and the second Doppler data, as taught by Sasaki ‘111, because the superimposition can help identify any irregularity and its particular indices (Para. [0076]).
	However, T. Koga et al. and Sasaki ‘111 both fail to teach that the combination specifically shows a difference between the first Doppler data and second Doppler data and a 
In an analogous ultrasound field of endeavor, Yang et al. teach that the combination or comparison of the first and second Doppler data is specifically a difference and a first resulting image is displayed based on the difference between the first Doppler data and the second Doppler data (“…a Doppler processor 1214 may extract Doppler components from ultrasound data, and the image generator 1220 may generate a Doppler image indicating a movement of an object as colors or waveforms based on the extracted Doppler components.” (Para. [0053]), “…the controller 420 of the ultrasound diagnosis apparatus 400 may compare first Doppler spectrum data corresponding to acquired ultrasound Doppler data with second Doppler spectrum data corresponding to reference ultrasound data, thereby generating a wearable signal based on a difference between values of the first and second Doppler spectrum data.” (Para. [0099]), “A third graph 620 is created by comparing the first and second graphs 600 and 610 with each other. For example, the third graph 620 may be created based on the differences between the at least one peak value in the first graph 600 and the at least one peak value in the second graph 610.” (Para. [0102]), “The ultrasound diagnosis apparatus 400 may also generate new elastography data having a color corresponding to a difference between stiffness values of regions in the elastography image 710 of reference ultrasound color data and the elastography image 720 of ultrasound color data of the object.” (Para. [0121])).
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. in view of Sasaki ‘111, by specifically teaching that the combination or comparison of the first and second Doppler data is specifically a difference, as taught by Yang et al., in order 
	Yang et al. further teaches a non-transitory computer-readable recording medium having recorded thereon a program for performing the method (“The exemplary embodiments may be written as computer programs and may be implemented in general-use digital computers that execute the programs using a computer-readable recording medium. Computer-readable media may be any available media that can be accessed by a computer and include both volatile and nonvolatile media and both detachable and non-detachable media.” (Para. [0153]-[0154])).
It would be obvious to one skilled in the art before the effective filing date to modify T. Koga et al. in view of Sasaki ‘111, by including a non-transitory computer-readable recording medium having recorded thereon a program, as taught by Yang et al., because it will allow information such as program modules, commands, parameters, and transmission mechanisms to be stored for more efficient use (Para. [0154]).
Claim 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over T. Koga et al. (NPL pg. 264-267) and in view of Sasaki (US 20130006111) and Yang et al. (US 20160183918), as applied to claims 1 and 11 above, and further in view of Sasaki et al. (US 20100099987).
Regarding claim 3, modified T. Koga et al. teaches the method and device set forth above, but fails to teach that the displaying of the first resulting image comprises:
determining presence of an abnormality in the heart based on the first Doppler data and the second Doppler data; and
displaying the first resulting image based on the determining.

It would be obvious to one skilled in the art before the effective filing date to modify modified T. Koga et al. by determining the presence of an abnormality and displaying the first image based on the result of determining, as taught by Sasaki et al. ‘987, this will allow for the abnormality to be objectively and accurately evaluated (Para. [0079]).
Regarding claim 4, T. Koga et al. (pg. 266; Fig. 5) teaches calculating an isovolumic interval in a cardiac cycle of the heart. Fig. 5 shows the Doppler cardiogram display used for measuring isovolumetric contraction time (“A representative multiple Doppler cardiogram display used for measuring isovolumetric contraction time. It can be measured on a computer screen by moving the pointer and clicking at the mitral valve closing (Mc) and aortic valve opening (Ao) spikes on the 500-1000 Hz filtering signals.” (Fig. 5 caption)).
However, T. Koga fails to teach determining the presence of an abnormality. 
In an analogous ultrasound field of endeavor, Sasaki et al. ‘987 teach (Fig. 3) determining presence of an abnormality (S4, S6 )(“…the heart analysis unit 26 evaluates an abnormality of the position of the heart, etc. using the score created in step S4 (step S6)…” Para. [0075]). 
It would be obvious to one skilled in the art before the effective filing date to modify modified T. Koga et al. by determining the presence of an abnormality, as taught by Sasaki et al. ‘987, in order to allow for the abnormality to be objectively and accurately evaluated (Para. [0079]). 
Regarding claim 5, T. Koga et al. (pg. 266) discloses determining whether the isovolumic interval is less than or equal to a predetermined time (Para. 1 (right), lines 4-11, “Results”).
However, T. Koga fails to teach determining the presence of an abnormality. 
In an analogous ultrasound field of endeavor, Sasaki et al. ‘987 teach (Fig. 3) determining presence of an abnormality (S4, S6 (“…the heart analysis unit 26 evaluates an abnormality of the position of the heart, etc. using the score created in step S4 (step S6)…” Para. [0075]). 
It would be obvious to one skilled in the art before the effective filing date to modify modified T. Koga et al. by determining the presence of an abnormality, as taught by Sasaki et al. ‘987, in order to allow for the abnormality to be objectively and accurately evaluated (Para. [0079]).
Regarding claim 13, modified T. Koga et al. teaches the method and device set forth above, but fails to teach the processor is further configured to determine presence of an abnormality in the heart, and
wherein the display is further configured to display the first image based on a result of the determining.
In an analogous ultrasound field of endeavor, Sasaki et al. ‘987 teach (Fig. 1) that the processor (heart analysis processing unit 26) is further configured to determine presence of an abnormality (Fig. 3; S4, S6) and display (monitor 14) the first image based on a result of the determining, (“…the heart analysis unit 26 evaluates an abnormality of the position of the heart, etc. using the score created in step S4 (step S6). The result of the evaluation is displayed on the monitor 14…” Para. [0075]). 

Regarding claim 14, T. Koga et al. (pg. 266; Fig. 5) discloses calculating an isovolumic interval in a cardiac cycle of the heart. Fig. 5 shows the Doppler cardiogram display used for measuring isovolumetric contraction time and the caption states “the isovolumetric contraction time can be measured on the computer screen by clicking at the mitral valve closing and aortic valve opening spikes.”
However, T. Koga fails to teach the processor is further configured to determine presence of an abnormality in the heart. 
In an analogous ultrasound field of endeavor, Sasaki et al. ‘987 teach (Fig. 1) that the processor (heart analysis processing unit 26) is further configured to determine presence of an abnormality (Fig. 3; S4, S6) and display (monitor 14) the first image based on a result of the determining, (“…the heart analysis unit 26 evaluates an abnormality of the position of the heart, etc. using the score created in step S4 (step S6). The result of the evaluation is displayed on the monitor 14…” Para. [0075]). 
It would be obvious to one skilled in the art before the effective filing date to modify the processor of T. Koga et al. by determining the presence of an abnormality and displaying the first image based on the result of determining, as taught by Sasaki et al. ‘987, this will allow for the abnormality to be objectively and accurately evaluated (Para. [0079]).
Regarding claim 15, T. Koga et al. (pg. 266) discloses determining whether the isovolumic interval is less than or equal to a predetermined time (Para. 1 (right), lines 4-11, “Results”).
However, T. Koga fails to teach the processor is further configured to determine presence of an abnormality in the heart. 
In an analogous ultrasound field of endeavor, Sasaki et al. ‘987 teach (Fig. 1) that the processor (heart analysis processing unit 26) is further configured to determine presence of an abnormality (Fig. 3; S4, S6) and display (monitor 14) the first image based on a result of the determining, (“…the heart analysis unit 26 evaluates an abnormality of the position of the heart, etc. using the score created in step S4 (step S6). The result of the evaluation is displayed on the monitor 14…” Para. [0075]). 
It would be obvious to one skilled in the art before the effective filing date to modify the processor of T. Koga et al. by determining the presence of an abnormality and displaying the first image based on the result of determining, as taught by Sasaki et al. ‘987, this will allow for the abnormality to be objectively and accurately evaluated (Para. [0079]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
You et al. (US 20150141824) refers to a method and apparatus for displaying an ultrasound image. The subject matter contained in this publication is similar to that of the present application; therefore, it is regarded as relevant prior art. 
Hoctor et al. (US 20050251044) refers to a method and apparatus for non-invasive ultrasonic fetal heart rate monitoring. The subject matter contained in this publication is relevant to the present application; therefore, it was regarded a relevant prior art.
Baba et al. (US 20110230764) refers to an ultrasonic diagnostic apparatus, Doppler measurement apparatus, and Doppler measurement method. The subject matter contained in this publication is relevant to the present application; therefore, it was regarded a relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.C./Examiner, Art Unit 3793       


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793